                                 Case 1:20-mc-00212-AJN Document 14-1 Filed 05/26/20 Page 1 of 3
                                                                                                                                                                                  A L E
                                                                                                                                                                             E




                                                                                                                                                                        S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                          Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           Affidavit of James Mutchnik in Support of Motion for Admission Pro Hac Vice
           SDNY.pdf
            DocVerify ID:                     6B2F9C7E-B8AE-42D5-AB2F-E80EDE657B08
            Created:                          May 26, 2020 14:02:44 -8:00
            Pages:                            2
            Remote Notary:                    Yes / State: WI


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           E-Signature 1: James H. Mutchnik (JHM)
           May 26, 2020 15:10:00 -8:00 [32EE97BD867C] [50.105.195.252]
           james.mutchnik@kirkland.com (Principal) (ID Verified)
           E-Signature Notary: Paula A.Soderman (PAS)
           May 26, 2020 15:10:00 -8:00 [EFF6A1CB0E0D] [65.28.50.172]
           pashomesllc@gmail.com
           I, Paula A.Soderman, did witness the participants named above
           electronically sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.




DocVerify ID: 6B2F9C7E-B8AE-42D5-AB2F-E80EDE657B08
                                                                                                                      Generated Cover Page    E80EDE657B08
www.docverify.com
                                                                                                                     Case 1:20-mc-00212-AJN Document 14-1 Filed 05/26/20 Page 2 of 3



                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                         SOUTHERN DISTRICT OF NEW YORK


                                                                                                         IN RE APPLICATION OF BENJAMIN                            Case No. 1:20-mc-00212 (AJN)
                                                                                                         STEINMETZ FOR AN ORDER TO TAKE
                                                                                                         DISCOVERY FROM VALE S.A., VALE                           AFFIDAVIT OF JAMES H. MUTCHNIK
                                                                                                         AMERICAS, INC., RIO TINTO PLC, AND                       IN SUPPORT OF MOTION FOR
                                                                                                         RIO TINTO LIMITED PURSUANT TO 28                         ADMISSION PRO HAC VICE
                                                                                                         U.S.C. § 1782



                                                                                                         STATE OF WISCONSIN    )
                                                                                                                               ) ss.:
                                                                                                                   Kenosha
                                                                                                         COUNTY OF ___________ )


                                                                                                                    James H. Mutchnik, being duly sworn, hereby deposes and says as follows:

                                                                                                                    1.         I am a partner with the law firm of Kirkland & Ellis LLP, 300 North LaSalle,

                                                                                                         Chicago, Illinois 60654. I submit this affidavit in support of my Motion for Admission Pro Hac

                                                                                                         Vice in the above-captioned matter.

                                                                                                                    2.         As shown in the Certificate of Good Standing annexed hereto, I am a member in

                                                                                                         good standing of the Bar of the State of Illinois.
6B2F9C7E-B8AE-42D5-AB2F-E80EDE657B08 --- 2020/05/26 14:02:44 -8:00 --- Remote Notary




                                                                                                                    3.         I have never been convicted of a felony.

                                                                                                                    4.         I have never been censured, suspended, disbarred or denied admission or

                                                                                                         readmission by any court.

                                                                                                                    5.         There are no pending disciplinary proceedings presently against me in any state or

                                                                                                         federal court.




                                                                                       DocVerify ID: 6B2F9C7E-B8AE-42D5-AB2F-E80EDE657B08
                                                                                                                                                                                Page 1 of 2   1E80EDE657B08
                                                                                       www.docverify.com
                                                                                                                                 Case 1:20-mc-00212-AJN Document 14-1 Filed 05/26/20 Page 3 of 3



                                                                                                         Dated: May 26, 2020                                                 Respectfully submitted,
                                                                                                                                                                                                                                 32EE97BD867C



                                                                                                                                                                             James H. Mutchnik
                                                                                                                                                                                   Signed on 2020/05/26 15:10:00 -8:00




                                                                                                                                                                             James H. Mutchnik
                                                                                                                                                                             300 North LaSalle
                                                                                                                                                                             Chicago, IL 60654
                                                                                                                                                                             Telephone: (312) 862-2000
                                                                                                                                                                             Facsimile: (312) 862-2200
                                                                                                                                                                             Email: jmutchnik@kirkland.com



                                                                                                         Sworn to before me this                                       Paula A Soderman




                                                                                                                                                                       DocVerify
                                                                                                         26th day of May, 2020                                         Notary Public - State of Wisconsin
                                                                                                                                                                       My Commission Expires Jul 17, 2020

                                                                                                                                       EFF6A1CB0E0D




                                                                                                                                                                    Notary Stamp 2020/05/26 15:10:00 PST                                                  EFF6A1CB0E0D

                                                                                                                Notary Public
                                                                                                            Signed on 2020/05/26 15:10:00 -8:00

                                                                                                            Paula A. Soderman
6B2F9C7E-B8AE-42D5-AB2F-E80EDE657B08 --- 2020/05/26 14:02:44 -8:00 --- Remote Notary




                                                                                                                                                                2

                                                                                       DocVerify ID: 6B2F9C7E-B8AE-42D5-AB2F-E80EDE657B08
                                                                                                                                                                                                                         Page 2 of 2            2E80EDE657B08
                                                                                       www.docverify.com
